DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-6, 10 and 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 29 of U.S. Patent No. 9,174,058. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose automatically determine one or more parameters of an exposure operating mode based on at least one of stored information related to sensed physiological events or stored information related to therapy provided over a predetermined period of time, the exposure operating mode or use by an implantable medical device during exposure of the implantable medical device to a disruptive energy field; and provide the one or more automatically determined parameters to a user.
Claims 1, 5-6, 10 and 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,493,286. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose automatically determine one or more parameters of an exposure operating mode based on at .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 10 and 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1 and 24 recite “automatically determining one or more parameters” and “providing.. parameters to a user”. The claims merely recite determining and programming operational parameters.  This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims fail to provide meaningful limitations or elements to transform the abstract idea into significantly more. 
Additionally, claim 24 recites “a memory” and “a processor” but those non-abstract elements are not sufficient to ensure that the claims amount to significantly more than the abstract idea. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 10 and 16-35 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an implantable medical device, which is/are critical or essential to the practice of the invention but not included in the claims.
The specification paragraphs 9-10 of the US Patent Publication 20200101298 A1, “this disclosure is directed to an implantable medical device comprising a memory and a processor that automatically determines one or more parameters of an exposure operating mode based on information stored in the memory related to sensed physiological events or therapy provided over a predetermined period of time and switches operation of the implantable medical device from parameters of a current operating mode to the one or more automatically determined parameters of the exposure operating mode. In another example, this disclosure is directed to a method comprising automatically determining, with an implantable medical device, one or more parameters of an exposure operating mode based on stored information related to sensed physiological events or therapy provided over a predetermined period of time 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-6, 10 and 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since the “one or more” parameters are based on “stored information” and are “provided to the user at the time of manual programming” it is unclear if the implantable medical device is actually requires “exposed” to “disruptive energy field” or if that is merely an optional operational pathway. 
Furthermore, it is unclear how it is determined that the implantable medical device during exposure to “a disruptive energy field” and how the “processor” determines when the exposure has occurred in order to enter the “exposure operating mode”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 5-6, 10, 16-19, 23-28 and 33-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nelson et al. (US Patent Publication 20060167496 A1). 
As to claims 1 and 24, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 above, Nelson et al. discloses an implantable medical device (depicted as 18 in figure 2) that includes a memory (depicted as 29 in figure 2) and a processor (depicted as 28 in figure 2). The processor receives the signal indicative of the disruptive energy field (collected from the sensor 46) (page 2, paragraph 23). In addition, the processor receives stored data and instructions from the memory (page 2, paragraph 21). Therefore the examiner considers the processor to "automatically determines one or more parameters of exposure (via the sensor) based on information stored in the memory (page 2, paragraph 21) related to sensed physiological events or therapy over a predetermined period of time (see page 2, paragraphs 21 and 23-27, for example). Since Nelson et al. discloses a memory to include data and instruction for storing an MRI exposure mode with “automatic mode adjustment through field sensors” (page 2, paragraph 21). Nelson et al. does in fact disclose determining parameters of an exposure operating mode based on information stored in memory related to therapy provided (i.e. MRI exposure).
Additionally, Nelson et al. discloses on page 3, paragraph 32, “One of the ways of enabling the MRI exposure mode in IMD 18 is by utilizing the user interface of programmer 20 to select the desired operating mode and operational parameters, and instruct programmer 20 to program IMD 18 into that mode”. Thus, Nelson et al. discloses providing the one or more automatically determined parameters to a user at the time of manual programming of the implantable medical device (e.g., paragraphs 32 and 45-50; also see Figure 7, for example). 
As to claims 5 and 25, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 above, Nelson et al. discloses automatically determining the one or more parameters of the exposure operating mode comprises automatically determining, with the implantable medical device, the one or more parameters of the exposure operating mode (e.g., paragraphs 21 and 27); and providing the one or more automatically determined parameters to the user comprises transmitting the one or more automatically determined parameters to an external device for presentation to the user (e.g., paragraphs 32 and 45-50; also see Figure 7, for example).
As to claims 6 and 26, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 above, Nelson et al. discloses the stored information includes operating modes of a predetermined period of time and the processor is configured to automatically determine the one or more parameters of the exposure operating mode by: automatically determining one or more parameters of an exposure operating mode by analyzing pacing therapies provided during the predetermined period selecting an operating mode to be used during the exposure mode based on the analysis (e.g., paragraphs 32 and 45-50; also see Figure 7, for example).
As to claims 10 and 28, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 above, Nelson et al. discloses analyzing cardiac pacing data, amplitude and time and selecting one of amplitude or pulse width, thresholds or pacing mode (e.g., paragraphs 28-31)
As to claims 16 and 33, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 above, Nelson et al. detecting the presence of one or more energy fields generated by Magnetic resonance imaging (MRI) device (e.g., paragraph 32) and switching operations of the implantable medical device from parameters of a current operating mode to the one or more automatically determined parameters of the exposure operating mode"(see paragraphs 21 and 23-28, for example).
As to claims 17 and 34, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 above, Nelson et al. discloses a communication system (depicted as 64 in figure 4) and display (depicted as 62 in figure 4) for presenting parameters to a user (page 3, paragraph 34; also see Figure 7).
As to claims 18 and 35, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 above, Nelson et al. discloses receiving, form the user via a user interface, adjustments to the one or more automatically determined parameters (e.g., paragraphs 32 and 45-50; also see Figure 7, for example).
As to claim 19, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 above, Nelson et al. discloses selecting the pacing rate of pacing pulses to be delivered during the exposure operating mode based on the analysis comprises selecting a pacing rate that is higher than an average heart rate during the predetermined period (e.g., paragraphs 28-32 and 45-50; also see Figure 7, for example).
As to claims 23 and 27, as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 above, Nelson et al. discloses the stored information includes a pacing rate and the processor is configured to automatically determine the one or more parameters of the exposure operating mode based on a stored pacing rate (e.g., paragraphs 28, 32 and 45-50; also see Figure 7, for example; also see claim 16 on page 6).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 20-22 and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US Patent Publication 20060167496 A1). Nelson et al. discloses monitoring heart signals and processing the sensed signals to determine appropriate therapy (see paragraph 20, for example). Nelson et al., as best understood in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 above, discloses the invention substantially as claimed but does not explicitly discloses that “the pacing rate” is “higher than the average heart rate”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the selected pacing rate in order to provide the predictable results of modifying treatment to meet specific patient therapeutic needs and requirements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA M ALTER/Primary Examiner, Art Unit 3792